Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 15, 2022

                                     No. 04-94-00513-CR

                                      Danny COLEMAN,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 93-CR-0677
                            Honorable Pat Priest, Judge Presiding


                                        ORDER
        On October 18, 1995, we issued an opinion and judgment in this appeal, affirming the
trial court’s judgment. We issued the mandate on August 1, 1996. On February 11, 2022,
appellant, representing himself, filed a “Motion to Re-open Direct Appeal.” This court’s plenary
power in this appeal has expired, and this court no longer has jurisdiction. See TEX. R. APP. P.
19.1 (specifying the period of plenary power); id. R. 19.3 (“After its plenary power expires, the
court cannot vacate or modify its judgment.”).

       It is so ORDERED on this 15th day of February, 2022.

                                                                        PER CURIAM



      ATTESTED TO: ______________________________
                   MICHAEL A. CRUZ, Clerk of Court